Requestor:    Hon. Michael J. Bragman Majority Leader Assembly, The Capitol Albany, N Y 12248
Written by:   G. Oliver Koppell, Attorney General
You have requested my opinion on a proposed House Resolution by which the Assembly would elect an Interim Speaker to perform the duties and exercise the powers of the Speaker during his physical inability.
New York Constitution, Art III, § 9 provides for each house of the Legislature to determine the rules of its own proceedings. That provision calls for each house to choose its own officers, requiring that the Senate choose a temporary president and that the Assembly choose a speaker. Assembly Rule VI, § 2(f) provides for the election of a speaker for a term of two years. The powers and duties of the speaker are set forth in the Rules (Assembly Rule I) and in various statutory provisions (e.g., Legislative Law § 7). There is no constitutional, statutory or other provision which specifies who possesses the powers and performs the duties of the Speaker during his inability.
However, Public Officers Law § 9 in relevant part provides:
  "Every deputy, assistant, or other subordinate officer, whose appointment or election is not otherwise provided for, shall be appointed by his principal officer, board or other body. . . . If there is but one deputy, he shall, unless otherwise prescribed by law, possess the powers and perform the duties of his principal during the absence or inability to act of his principal, or during a vacancy in his principal's office."
Pursuant to Article III § 9, the Assembly is empowered to choose its own officers. Therefore, there is no impediment to the Assembly appointing an Interim Speaker as proposed by the annexed Resolution. Furthermore, Public Officers Law § 9 provides that the body may appoint a subordinate officer who shall possess the powers and perform the duties of his principal during the absence or inability to act of his principal. Therefore, the Interim Speaker appointed pursuant to Article III § 9 would be able to act on behalf of the Assembly during the period of inability.